Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s remarks filed February 7, 2022 after final rejection have been fully considered and are persuasive in overcoming all §102(a)(1) rejections due to providing the English translations of both Chinese foreign priority documents to exclude the CN109232820 and CN109232821 references.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 are allowed.  The closest prior art is Gamba (US. 20130065988) teaches comb polymers for concrete application which use mercaptoethanol as a chain transfer agent [0001] and {[0023]) There is no teaching or suggestion on how to arrive at the end functionalization using a mercato alcohol as claimed in both the method which necessarily results in the structure found in Claim 2 using Gamba without the use of hindsight. In other words, the mercapto ethanol of Gamba is used for a different purpose which would not result in the thioether type structure of the claimed method and product and there is no motivation to manipulate Gamba to arrive at the claimed invention without using hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766